DETAILED ACTION

Acknowledgement


This action is in response to the arguments filed on 03/21/2022.


Status of Claims


Claims 1-8 and 10-13 are pending.

Response to Arguments

Applicant's arguments filed on 03/21/2022 regarding the 35 U.S.C. 112(a), 101, and 103 rejection of claims 1-8 and 10-13   have been fully considered. The Applicant argues the following.
  	As per the 112(a) rejection, the Applicant argues that the Applicant’s specification supports claim 1’s limitation that “a check-in module, during an event, communicates in real time over the user interface…etc. (pgs. 6-8).
The Examiner respectfully disagrees. The Examiner maintains previous arguments that the Applicant’s specification fail to provide explicit evidence of real-time features and or components for real-time communications. Specifically, the Applicant’s specification does not support claim 1 limitation of “…associate mobile device and is capable of providing real time the mobile device’s location”,  “…a check-in module communicates in real time over the user interface…” and “…mobile device receive real-time data at the event…”. The Applicant’s specification in paragraphs [0067]-[0068] and [0073]-[0076], drawings, nor the original claims recite the functions or words of “real-time”, “capable of providing real-time”, or “communicates in real time over the user interface”. As per MPEP 2163.02, to comply with the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. Therefore, in light of MPEP 2163.02 and the lack of support in the Applicant’s specification, the Examiner is maintaining the 35 U.S.C. 112(a) rejection of claims 1-8 and 10-13.

  	As per the 101 rejection, the Applicant argues that claim 1 recites numerous elements that cannot be performed by a human event planner without a computer and the check-in module running on a server integrates in-real time reported locations of multiple mobile devices to achieve a practical application (pgs. 8-11).
The Examiner respectfully disagrees. The Examiner maintains previous arguments that claim 1 limitations are directed to an abstract idea and that the additional elements recited in the claim do not integrate the abstract idea into a practical application. The Examiner never stated that a human can perform the specific functions of running on a server and integrating real time reported locations as performed by the check-in module. However, the Examiner did state that a human can perform the abstract limitations recited in the claim as identified in step 2A(1) such as receive data, provide assistance, receive location of members of the associated group, and guide members to locate the associated group. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
The Examiner also disagrees that the check-in module integrates the abstract idea into a practical application. The Examiner identified and analyzed the additional elements recited in the claims in step 2A(2) to determine that the additional elements do not improve the functioning of the computer or improve another technology. However, the additional  elements are viewed as computing and display devices that are used to automate the abstract idea of organizing and managing group social activities and communication. There is no evidence in the Applicant’s specification that states or suggests that the check-in module improves the functioning of the computer itself or another technology.  As per MPEP 2106.05(a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. For these reasons, the Examiner maintains the 35 U.S.C. 101 rejection of claims 1-8 and 10-13.

  	As per the 103 rejection, the Applicant argues that the combined teachings of Wu and Correa do not disclose nor suggest the limitations of the check-in module recited in claim 1 (pgs. 11-15).
The Examiner respectfully disagrees. The Examiner submits that the combination of Wu and Correa teach the claim 1 limitations of the check-in module. Wu teaches a user checking in by scanning a QR associated with the Networking into a host device (i.e. via an app on user device) [0073] and also teaches collecting location data associated with attendee mobile devices [0171]. Correa teaches providing real time group communication [0050] in addition to group location tracking [0077]. Correa specifically teaches a  system that may track the location of various users in the group based on location based signals from users’ devices and provide notifications or updates to the group [0077]. Tracking group location feature allow users to see where your friends or group participants are within the “map”. Group location prevents people from constantly asking each other, where the other is [0129]-[0131]. Therefore, Correa teaches the coordination of the location of group members within a map interface. The group tracking and map feature provide guidance to the members to locate the group. For these reasons, the 35 U.S.C. 103 rejection is maintained.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recite the limitations of “…associated mobile device capable of providing in real time the mobile device’s location…”, “…a check-in module communicates in real time over the user interface…”, and “…mobile device receive real-time data at the event…”. The Applicant cited paragraph [0076] statement of “… upon arrival at the venue or location (step 1510)…the first user…sets the meeting location via GPS coordinates using tools provided in the application” as support for claim 1 amendments.  The Applicant suggests that paragraph [0076] illustrates an example in which the application running on the mobile device provides the user’s location at the actual time of the user’s arrival at the venue or location and that each application that runs on an associated mobile device…is capable of providing in real time the mobile device’s location. However, paragraph [0076] does not explicitly state that the device or check-in module provides the location information in real time or that the mobile device is capable of providing real time information to other devices which is considered a special feature that requires a real-time processor and/or software. Therefore, the Applicant’s specification lacks evidence and support for providing “real time” communications and thus claim 1 is rejected under 35 U.S.C. 112(a). Dependent claims 2-8 and 10-13 are also rejected under 35 U.S.C. 112(a).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention, “Mobile Application-Based Meeting Socializing Facility..”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-8 and 10-13 are directed to a statutory category, namely an apparatus.
Step 2A (1): Independent claim 1 is directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior or relationships or interactions between people), based on the following claim limitations: “a user profile including records of a plurality of users, each record being associated with one of the users, including records, containing the user’s identification and the user’s social, venue and activity preferences; compiles a prioritized list of users from the user profiles based on each user’s social, venue, and activity preferences; generates one or more events, each event to be attended by an associated group of the users selected from the prioritized list, with each event’s associated group of users being limited to no more than a predetermined number of members; generates and tracks for each event an invitation to each member of the group associated with the event and update one or more social, venue and activity preferences in the member’s records in the user profile, analyze the collected data and the preferences to compile the prioritized list, which is then provided for subsequent event generation use. The claim limitations describe a process of facilitating the organization of group social activities based on member preferences and behavior. Dependents claims 2-8 and 10-13 further define how the events and participants are organized and managed. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping).
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 8, and 10-13 recite additional elements of a server, a user interface, one or more applications, mobile device capable of providing real time location, a user profile database, an attendance tracker, an event generation module, a check-in module that communicates in real time over the user interface through the application running on the member’s mobile device, an invitation module, an invitation being sent to the member over the user interface to the member’s application, ascertain attendance during the event by the location of the member’s mobile device that is received by the check-in module from the application running on the mobile device, check-in module sends one or more messages over the user interface, and a feedback module that sends over the user interface a survey to each member. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of organizing and managing group social activities and communication. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-8 and 10-13 do not integrate the abstract idea into a practical application and thus are not patent eligible.
 	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 8, and 10-13 recite additional elements as stated above. Based on the Applicant’s Figures 2-5, the event generator, attendance tracker, check-in module, invitation module, and feedback module are computer programs embodied in a computer/server or mobile device. Per the Applicant’s specification, the user interface is described as a mobile phone-based graphical user interface in paragraph [0040]; mobile applications can be deployed as a web-based application or via a stand-alone computer system [0040]. The mobile device and server are interpreted as computer devices and the user profile database is interpreted as storage on a computer device. The specification does not provide details on the real time communication of the mobile devices and check-in module. Based on the analysis of the claims and the information provided in the Applicant’s specification, these additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-8 and 10-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0109709 A1) in view or Correa et al. (US 2019/0102709 A1).
As per claim 1 (Previously presented), Wu teaches a server, comprising (Wu e.g. Fig. 1 computing environment 100 includes a computing device for implementing an interpersonal networking and recommendation system. The computing device may correspond to a wide variety of computing devices including a server or mainframe computing devices [0032].): 
Wu in view of Correa teach a user interface which communicates with one or more applications, wherein each application runs on an associated mobile device and is capable of providing in real time the mobile device's location;  
Wu teaches a user interface which communicates with one or more applications, wherein each application runs on an associated mobile device and is capable of providing the mobile device's location (Wu e.g. Fig. 1 interpersonal networking and recommendation system includes one or more user devices 106 and 108 in communication with computing device 102 over communication network 104. User devices include personal computing devices (e.g. desktop or laptop computing devices), tablet or other hand-held computing devices, wearable devices, mobile devices, wireless devices, etc. [0036]. User devices 106 and 108 may correspond to mobile devices associated with Attendees at a Networking Event. User device 106 may run an app displaying one or more graphical user interface (e.g. FIGS. 9, 13, and 15-21), and may communicate data and user interactions back to computing device 102 [0036]. Location data associated with attendee mobile devices or other location tracking devices (e.g. RFID, NFC, Bluetooth, GPS, etc.) may be collected from mobile devices associated with attendees [0171].)
Wu does not explicitly teach providing real time communications.
However, Correa teaches providing real time communication information (Correa e.g. Correa teaches systems and methods for creating, organizing, and managing group events. The system is configured to automatically generate a private group communication channel for the participants [0004]. Proximity (e.g. around or within the venue) based on location signals from a user device may be required in order to participate in the communication channel ([0050] and [0063]).  Each member of the event group can message any other member within the private channel, and can also message the group or subsets of the group [0056]. The system provides a group communication channel that can be tied to a venue to provide real time information (e.g. occupancy information, venue views, expected wait time, etc.) [0050]. The system maintains a participant list in real time, and through interactions with various venue systems communicates the real time participant list [0056].)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Wu’s interpersonal networking and recommendation system to include real time communications as taught by Correa in order to improve execution efficiency of the system (Correa e.g. [0050]).
Wu teaches a user profile database, including records of a plurality of users, each user being associated with one of the mobile devices and , each record being associated with one of the users, including records containing the user's identification and the user's social, venue and activity preferences; (Wu e.g. Fig. 2 Interpersonal networking and recommendation system; Interpersonal networking manager 202 may include a user data store 204 (i.e. user profile database) for managing and storing data associated with system users. User data store 204 (i.e. user profile database) may store characteristics, interests, feedback, and other associated data as well as data more broadly associated with users, such as names, logins, passwords, pictures, usage histories, etc. [0044]. Attendee profile data includes tag data, biographic data, preferences, pictures, professional profile data, etc. [0034]. Preferences include hobbies and pastimes; food, drink and entertainment preferences; and romantic or friend preferences [0097]. User associated data may be collected continuously from a user device (e.g. mobile devices) [0103].)
Wu teaches an attendance tracker that compiles a prioritized list of user profiles from the user profile database based on each user's social, venue and activity preferences; (Wu e.g. Fig. 2 Interpersonal networking and recommendation system; Interpersonal networking manager 202 may include a user inference manager 210 for determining or identifying Characteristics, Interests, or other data from stored interpersonal networking data such as data collected through client device manager 208 or stored in user data store 204 or activity data store 206 [0047]. Client device manager 208 manage the collection of data (e.g. user data and networking activity data) along with environmental of location data from user devices or other interface devices [0046]. Network activity data includes activity attendance or attendee records [0045]. Client device manager 208 may communicate with user inference manager 210 and signal that new Attendee data has been collected (i.e. attendance) [0050]. The interpersonal network manager selects sets of potential guests (i.e. a prioritized list of users) to invite to the potential offline social activity on the basis of the invitation preference and information on the potential guests (i.e. prioritized list) (Abstract). The Examiner submits that user inference manager 210 and client device manager 208 components of the interpersonal networking manager tracks and analyzes user’s data including attendance to assist the interpersonal networking manager compile sets of potential guests (i.e. prioritized list of users).)
Wu teaches an event generation module which, when activated, generates one or more events, each event to be attended by an associated group of the users selected from the prioritized list, with each event's associated group of users being limited to no more than a predetermined number of members; (Wu e.g. Fig. 2, Interpersonal networking manager 202 may provide functionality including generating and providing recommendations [0043]. Information associated with Networking Activities may be generated, identified, or entered by an activity planner associated with the interpersonal networking and recommendation system, may be automatically generated by a process or service associated with the interpersonal networking and recommendation system such as activity manager 214 (i.e. event generation module), etc.  [0045]. An interpersonal network manager provides interfaces for entering or selecting the details of a potential offline social activity. A user selects a target size for the activity, which may correspond to an activity size limit maximum or minimum based on the venue or size of the location. The user selects a list of potential guests to invite to the potential offline social activity, and indicates an invitation preference. The interpersonal network manager selects sets of potential guests to invite to the potential offline social activity on the basis of the invitation preference and information on the potential guests (i.e. prioritized list). The interpersonal network manager stops inviting guests when the target size is reached (Abstract).)
Wu in view of Correa teach a check-in module that, during an event, communicates in real time over the user interface with each member of the event's associated group through the application running on the member's mobile device to provide assistance and to receive real-time data at the event, including receiving the location of the mobile device from the application and, using received locations of other members of the associated group, guiding the member to locate the associated group during the event; and 4Serial No. 16/169,324 Application of: Tracy-Lynn Cora Foran Attorney Docket No.: 3776-00-001U01 
Wu teaches a check-in module that, during an event, communicates over the user interface with each member of the event’s associated group through the application running on the member’s mobile device, including receiving the location of the mobile device from the application to provide assistance and data at the event (Wu e.g. After the user has confirmed or agreed to attend a networking activity, the user may arrive at the Networking Activity venue and check in by scanning a QR code associated with the Networking into a host device. In other embodiments, checking a user into an activity may correspond to selecting a name from a list, entering a code associated with the activity, or any other method. Checking in may alert the interpersonal networking manager 202 that the user is present at the Networking Activity [0073]. The interpersonal networking and recommendation system may determine that a user has attended a particular networking activity or engaged with a particular group or individual through analysis of geolocation data, facial recognition or identification through camera data gathered at a networking activity, a check-in through a third-party event or social networking site, information entered by an event host or other user, RFID, NFC, or Wi-Fi detection of a mobile device associated with the user, voice identification of the user through gathered audio data, or any other means of identification [0071]. Location data associated with attendee mobile devices or other location tracking devices (e.g. RFID, NFC, Bluetooth, GPS, etc.) may be collected from mobile devices associated with attendees [0171]. User group manager 212 and activity manager 214 may facilitate an interpersonal introduction (i.e. assistance) at some point during the networking activity by providing a recommendation (i.e. message) that two attendees to meet each other at an identified meeting location within the current networking activity to an interpersonal networking attendee interface 216 (Fig. 18 & [0050]).)
Wu does not explicitly teach providing real time communication and using received locations of other members of the associated group, guiding the member to locate the associated group during the event.
However, Correa teaches providing real time communication and using received locations of other members of the associated group, guiding the member to locate the associated group during the event. Correa teaches providing real time communication (Correa e.g. Correa teaches systems and methods for creating, organizing, and managing group events. The system is configured to automatically generate a private group communication channel for the participants [0004]. Proximity (e.g. around or within the venue) based on location signals from a user device may be required in order to participate in the communication channel ([0050] and [0063]).  Each member of the event group can message any other member within the private channel, and can also message the group or subsets of the group [0056]. The system provides a group communication channel that can be tied to a venue to provide real time information (e.g. occupancy information, venue views, expected wait time, etc.) [0050]. The system maintains a participant list in real time, and through interactions with various venue systems communicates the real time participant list [0056].). Correa also teaches using received locations of other members of the associated group, guiding the member to locate the associated group during the event (Correa e.g. The system may track the location of various users in the group based on location based signals from users’ devices and provide notifications or updates to the group [0077]. Tracking group location feature allow users to see where your friends or group participants are within the “map”. Group location prevents people from constantly asking each other, where the other is [0129]-[0131]. The Examiner submits that the group tracking and map feature provide guidance to the members to locate the group.
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Wu’s interpersonal networking and recommendation system to include real time communications and group location tracking as taught by Correa in order to improve execution efficiency of the system and provide enhanced user interface features (Correa e.g. [0050] and [0066]).
Wu teaches an invitation module which, when activated, generates and tracks for each event an invitation to each member of the group associated with the event, the invitation being sent to the member over the user interface to the member's application (Wu e.g. Fig. 13 Network activity selection interface and Fig. 15 Networking Activity interface; Fig. 15 Networking activity interface (i.e. invitation module) which allows a user to enter information to create a new networking activity ([0236]-[0237]). The interface may further include an invitation details panel 1516 displaying information regarding a Networking Activity invitation list or auto-invite settings or rules [0238]. A user may be notified of newly determined networking activities through an interpersonal networking and recommendation system interface, such as an app or interpersonal networking interface device, a notification (e.g. e-mail, text, mobile or desktop push notification, phone call, etc.), or any other way [0168]. Fig. 13 networking activity selection interface may allow or facilitate selecting or confirming interest or future or current attendance at networking activities [0219]. FIG. 13 Networking Activity selection interface may display information corresponding to a networking activity such as Networking Activity Attendee panel 1310 that display elements corresponding to all or a subset of potential Networking Activity Attendees that have confirmed attendance, signaled interest, or looked at a Recommended Networking Activity [0221].) Wu teaches wherein tracking the invitation (i) collects without user intervention data relating to the member's response to the invitation and, if accepted, to the member's attending or failing to attend the event, as ascertained during the event by the location of the member's mobile device that is received by the check-in module from the application running on the mobile device, (Wu e.g. After a user has confirmed or agreed to attend a networking activity, the interpersonal networking system may determine that the user is present by a user checking in by scanning a QR code, selecting a name from a list, entering a code associated with the activity or any other method ([0070] and [0073]). The interpersonal networking and recommendation system may determine that a user has attended a particular networking activity or engaged with a particular group or individual through analysis of geolocation data, facial recognition or identification through camera data gathered at a networking activity, a check-in through a third-party event or social networking site, information entered by an event host or other user, RFID, NFC, or Wi-Fi detection of a mobile device associated with the user, voice identification of the user through gathered audio data, or any other means of identification [0071].) Wu teaches and (ii) initiates operations to update (a) one or more of the social, venue and activity preferences in the member's records in the user profile database, and (b) the attendance tracker, which analyzes the collected data and the preferences to compile the prioritized list, which is then provided to the event generation module for subsequent event generation use; (Wu e.g. Figs. 2 & 11, Client device manager 208 manage the collection of data (e.g. user data and Networking Activity data) along with environmental of location data from user devices or other interface devices from user devices or other interface devices [0046]. Client device manager 208 may communicate with user inference manager 210 and signal that new attendee data has been collected. Responsive to this signal, user inference manager 210 may retrieve attendee data, including previously determined characteristics and Interests associated with the attendee and the new attendee data, from user data store 204. For example, user inference manager 210 may process the collected data and determine that the attendees has a strong ranking in a characteristic "Likes Math." User inference manager 210 may update the "Likes Math" characteristic along with any number of other characteristics or Interests based on the new attendee data, and store the resulting information back to user data store 204 [0050]. Interests may be updated or otherwise modified based on user feedback of other data collected from one or more attendees or other sources [0028]. The interpersonal network manager selects sets of potential guests (i.e. prioritized list) to invite to the potential offline social activity on the basis of the invitation preference and information on the potential guests (Abstract).)
As per claim 2 (Original), Wu in view of Correa teach the server of claim 1, Wu teaches wherein the predetermined number is between 2 and 6, inclusive (Wu e.g. A user selects a target size for the activity, which may correspond to an activity size limit maximum or minimum based on the venue or size of the location. The interpersonal network manager stops inviting guests when the target size is reached (Abstract). A user may enter or select one or more users of an interpersonal networking and recommendation system to invite to the networking activity [0230]. The total number of users selected meets a desired activity size specified with auto-invite settings or a minimum or maximum venue size associated with the networking activity [0232]. Fig. 16 item 1614 allows user to determine desired group size [0241].)
As per claim 3 (Original), Wu in view of Correa teach the server of claim 1, Wu teaches wherein the users further comprise business users each being related to one or more venues or activities, wherein each business user is provided an ability to activate the event generation module to generate an event (a) to be held at a venue selected from the business user's related venues, or (b) hosting an activity selected from the business user's related activities. (Wu e.g. Fig. 15, A create networking activity interface may be displayed responsive to a user request to create a new networking activity [0236]. Fig. 15 items 1512 and 1514 allow a user a select a venue from a predefined set of venues or enter a new venue and any necessary venue information such as cost, size, location, or any other venue details [0237]. A list of potential locations associated with a networking activity may be defined by an interpersonal networking and recommendation system admin or user, a venue owner, or may be automatically generated based on a floor layout or based on location data [0187].  A user recommendation preference may correspond to a preference for networking activities or groups with potential business contacts as attendees or participants and preferences for a particular purpose, location, type of venue, type of activity, professional composition, etc. (Figs. 16-17 & [0203]).)
As per claim 4 (Original), Wu in view of Correa teach the server of claim 1, Wu teaches wherein the event generation module is activated automatically. (Wu e.g. Fig. 13, Networking activities displayed in an illustrative networking activity selection interface may be generated, defined, scheduled, or suggested by an interpersonal networking and recommendation system admin or user,  or may be automatically generated, defined, scheduled, or suggested by one or more devices, processes, or components of an interpersonal networking  and recommendation system [0220].)
As per claim 5 (Original), Wu in view of Correa teach the server of claim 1, Wu teaches wherein tracking an invitation comprises (a) examining the responses to each invitation of each event, each response being one of: acceptance, declination, and a cancellation of a previous acceptance, and (b) taking an action corresponding to the response. (Wu e.g. Fig. 13 Networking activity attendee panel 1310 may include attendance status (e.g. confirmed or interested) [0221]. A networking activity selection interface may include interested button 1316 and confirm button 1318. The selection of interested button 1316 may allow a user to signal interest without committing to attend, while selection of confirm button 1318 may allow a user to reserve a spot or otherwise confirm attendance at a networking activity. Selection of confirm button 1318 may cause display of a further confirmation interface allowing a user to enter RSVP information or other details and pay any required network activity cost or deposit [0223].)
As per claim 6 (Original), Wu in view of Correa teach the server of claim 5, Wu teaches wherein the action comprises generating an additional invitation to the event, when the response is a declination or cancellation. (Wu e.g. An interpersonal networking and recommendation system may cause notifications or recommendations associated with the new networking activity to be sent or displayed to sets of users until a minimum or target number of users have confirmed attendance or signified interest. An interpersonal networking and recommendation system may determine a first set of users or other invitees to invite to or recommend for the networking activity, and after a defined amount of time, determine a second set of users or other invitees based on a remaining number of available slots associated with the networking activity (e.g. a difference between the number of invitees that have so far confirmed and a minimum or target size of the networking activity) [0235].)
As per claim 7 (Previously presented), Wu in view of Correa teach the server of claim 5, Wu teaches wherein tracking an invitation further comprises treating an invitation that has not resulted in a response as having received a response of declination. (Wu e.g. Networking activity details may include an event cut-off time, such as a latest time to that a user or attendee may confirm attendance at an event. A cut-off time may be automatically determined or predefined for a networking activity or venue [0228]. The Examiner submits a response not received within this cut-off time is considered as “not interested” or a “decline”.)
As per claim 8 (Previously presented), Wu in view of Correa teach the server of claim 1,  Wu teaches wherein the check-in module sends during an event one or more messages over the user interface to the members of the group associated with the event, so as to guide each member attending the event to each other. (Wu e.g. User group manager 212 and activity manager 214 may facilitate an interpersonal introduction at some point during the networking activity by providing a recommendation (i.e. message) that two attendees to meet each other at an identified meeting location within the current networking activity to an interpersonal networking attendee interface 216 (Fig. 18 & [0050]).
As per claim 10 (Previously presented), Wu in view of Correa teach the server of claim 8, Wu teaches further comprising a feedback module which sends over the user interface, after occurrence of an event, a survey to each member of the group associated with the event who has attended the event to provide ratings on each of the other members of the group associated at the event and the venue or activity corresponding to the event. (Wu e.g. Figs. 20-21, A user feedback interface may be used to gather feedback regarding a user or Attendee after a personal meeting or interpersonal interaction, or may be used to gather feedback regarding one or more of a group of users or Attendees after a group interaction [0250]. A user feedback interface may include identifying information elements 2002 allowing identification of the user or Attendee for whom feedback is being requested [0251].)
As per claim 11 (Previously presented), Wu in view of Correa teach the server of claim 10, Wu teaches wherein the feedback module, based on the ratings received from each member of the group associated with the event, augments the member's record in the user profile database as to social, venue and activity preferences. (Wu e.g. User data store 204 may store characteristics, interests, feedback and other associated data with users [0044]. Individual characteristics may be generated, determined, or inferred based on an analysis or compilation of data from one or a number of sources. Characteristics may be updated or otherwise modified based on feedback or additional data collected from one or more attendees or other sources [0027].)
As per claim 12 (Previously presented) Wu in view of Correa teach the server of claim 11, Wu teaches wherein the event generation module increases or decreases the likelihood of a member being selected in the group associated with a future event together with another member as to whom the member has provided a rating in a past event. (Wu e.g. Fig. 2, User group manager 212 may match attendees with other attendees and groups of attendees through analysis of characteristics, interests, or other data. User group manager 212 may maintain records of active or past groups of attendees for the purpose of matching attendees with relevant groups [0047]. User feedback information may correspond to feedback gathered about a user, attendee, or group participating in one or more interpersonal interactions and a rating [0139]. Characteristics, interests, or tags may be modified on the basis of the feedback [0141]. An interpersonal networking and recommendation system may utilize positive or negative feedback regarding a tag, trait, demographic, characteristic, Interest, or group as the basis for increasing or decreasing characteristics or interests associated with the tag, trait, demographic, characteristic, Interest, or group [0145].)
As per claim 13 (Previously presented), Wu in view of Correa teach the server of claim 12, Wu teaches wherein the event generation module increases or decreases the likelihood of a member being selected in the group associated with a future event based on the member's rating in a past event of a venue or activity of the future event. (Wu e.g. User data store 204 may store characteristics, interests, feedback, and other associated data [0044]. A feedback interface may collect feedback on a networking activity, a group, an individual, a conversation topic or interpersonal suggestion, or any other interpersonal interaction [0074]. Past group data may be stored in user data store 205 or activity data store 206, and in some embodiments may be utilized by user inference manager 210 to generate, identify or refine characteristics, interests, or other data associated with user and attendees [0047]. The interpersonal networking manager uses characteristics and interest of a user to determine recommendations for upcoming networking activities appropriate for the user [0067].)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624